Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 2, 4-6, 8, 10-13, and 16 are pending.
	Claims 1, 3, and 7 are cancelled herein.
	Claims 2, 4-6, 8, 10-13, and 16 are amended herein.
The application has been amended as follows: 
1. (Cancelled)
2. (Currently Amended) The composition of claim 16 wherein nicotinamide compound is nicotinamide riboside.  
3. (Cancelled) 
4. (Currently Amended) The composition of claim 16 wherein nicotinamide compound is N-methyl nicotinamide.  
5. (Currently Amended) The composition of claim 16 wherein nicotinamide compound is nicotinamide.  
6. (Currently Amended) The composition of claim 16 wherein nicotinamide compound is isonicotinamide.  
7. (Cancelled)   
8. (Currently Amended) The composition of claim 16 wherein the composition is in the form of a water-in-oil emulsion comprising cystine in an aqueous phase, wherein 90% of the water droplets have a diameter within the size range of from 100 nm to 20 microns.  
10. (Currently Amended) The composition of claim 16 wherein the composition is a leave-on non-solid skin cosmetic composition.  
11. (Currently Amended) The composition of claim 16 wherein the composition is a vanishing cream.  
12. (Currently Amended) The composition of claim 16 wherein the composition further comprises 4-alkyl resorcinol.  
13. (Currently Amended) The composition of claim 16 wherein the composition further comprises 12-hydroxystearic acid.  
16. (Currently Amended) A topical personal care skin lightening composition comprising: 
a. skin lightening additive comprising by weight of the composition: 
i. from about 0.005 to about 1% of cystine; 
ii. from about 0.01 to about 5% of glutamine; 
iii. from about 0.01 to about 5% of glycine; and 
iv. from about 0.1 to about 10% of nicotinamide compound; and 
b. a cosmetically acceptable carrier in the form of an emulsion; 
c. wherein the pH of the composition is in the range of from about 3.5 to about 8.5; 
wherein the ratio of nicotinamide to total amino acid is about 20:1 to 50:1.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art is Han et al (CN 105919827)(IDS Reference).  Han, while teachings all of the instantly claimed components, does not teach all of the instantly claimed amounts, wherein the amounts, particularly of the glutamine.  Further, the prior art, without the use of improper hindsight reconstruction, would not have arrived at the instantly claimed values.  Further, by mere optimization one would not have arrived at the instantly claimed values since the amounts are so disparate.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TREVOR LOVE/Primary Examiner, Art Unit 1611